In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1688V
                                          UNPUBLISHED


    VICTOR GARCIA,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: March 16, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA); Complex
                                                                Regional Pain Syndrome (CRPS)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

        On November 1, 2018, Victor Garcia filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he developed shoulder injuries related to vaccine
administration (“SIRVA”) and Complex Regional Pain Syndrome (“CRPS”) as a result of
an influenza vaccine received on November 27, 2017. Petition at 3, 5. Petitioner further
alleges that the vaccine was administered in the United States, that he experienced
symptoms in excess of six months, and that he has not receiving any compensation in
the form of an award or settlement, nor has he filed a civil action prior to filing this petition.
Petition at 3, 5. The case was assigned to the Special Processing Unit of the Office of
Special Masters.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On September 24, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for CRPS. On March 15, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $77,500.00.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $77,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
VICTOR GARCIA,                            )
                                          )
                  Petitioner,             )
                                          )                   No. 18-1688V
v.                                        )                   Chief Special Master Corcoran
                                          )                   ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On September 8, 2020, respondent filed a Rule 4(c) Report, in which he conceded that

the flu vaccine administered to petitioner on November 27, 2017, caused-in-fact his complex

regional pain syndrome; that the records show that the case was timely filed; that the vaccine was

received in the United States; and that petitioner satisfies the statutory severity requirement by

suffering the residual effects or complications of his injury for more than six months after

vaccine administration. ECF No. 32. On September 24, 2020, the Court issued a Ruling on

Entitlement, finding that petitioner is entitled to compensation. ECF No. 35.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$77,500.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $77,500.00, in the form of a check payable to petitioner. Petitioner agrees.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             /s/ Claudia B. Gangi
                                             CLAUDIA B. GANGI
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4138
                                             Email: claudia.gangi@usdoj.gov


Dated: March 15, 2021